Case 2:19-cv-00881-SPC-NPM Document 56 Filed 06/02/21 Page 1 of 9 PageID 1087




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

MICHAEL BALLESTEROS,

               Plaintiff,

v.                                                 Case No: 2:19-cv-881-SPC-NPM

WAL-MART STORES EAST,
LP,

                Defendant.
                                            /

                                OPINION AND ORDER 1

         Before the Court is Defendant Walmart Stores East LP’s Daubert 2

Motion (Doc. 33), Plaintiff Michael Ballesteros’ response in opposition (Doc.

40), and Walmart’s reply (Doc. 48). The Court denies the Motion.

                                     BACKGROUND

         This is a slip-and-fall case. Ballesteros slipped and fell at Walmart. He

says water on the floor caused the slip. His expert, David Gill, has expertise

and knowledge about Walmart’s flooring. Gill will testify the floor was wet,




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.

2   Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993).
Case 2:19-cv-00881-SPC-NPM Document 56 Filed 06/02/21 Page 2 of 9 PageID 1088




unduly susceptible to falls, and caused Ballesteros’ fall. Walmart moves to

exclude his testimony.

                             LEGAL STANDARD

      Under Federal Rule of Evidence 702, a witness who is qualified as an

expert may testify in the form of an opinion if: “(a) the expert’s . . . specialized

knowledge will help the trier of fact to understand the evidence or determine

a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the

testimony is the product of reliable principles and methods; and (d) the expert

has reliably applied the principles and methods to the facts of the case.” Fed.

R. Evid. 702. The trial judge serves as a gatekeeper—ensuring evidence is “not

only relevant, but reliable.” Daubert, 509 U.S. at 589.

      In determining the admissibility of expert testimony, the Court engages

in a “rigorous” three-part inquiry. United States v. Frazier, 387 F.3d 1244,

1260 (11th Cir. 2004) (en banc). It must consider whether:

      (1) the expert is qualified to testify competently regarding the
      matters he intends to address; (2) the methodology by which the
      expert reaches his conclusions is sufficiently reliable as
      determined by the sort of inquiry mandated in Daubert; and (3) the
      testimony assists the trier of fact, through the application of
      scientific, technical, or specialized expertise, to understand the
      evidence or to determine a fact in issue.

Id. (quoting City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th

Cir. 1998)).   The basic requirements are also known as the qualification,

reliability, and helpfulness prongs. Id. Though there is inevitable overlap




                                         2
Case 2:19-cv-00881-SPC-NPM Document 56 Filed 06/02/21 Page 3 of 9 PageID 1089




among the inquiries into each requirement, each requirement is a “distinct

concept that courts and litigants must take care not to conflate.” Quiet Tech.

DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003).

Daubert applies not only where an expert “relies on the application of scientific

principles,” but also where an expert relies “on skill- or experience-based

observation.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 151 (1999). The

proponent of expert testimony always bears the burden of establishing

admissibility. Frazier, 387 F.3d at 1244.

                                 DISCUSSION

      Walmart argues that Ballesteros’ proposed expert should “be precluded

from offering any opinions at trial,” challenging Gill’s qualification, reliability,

and helpfulness. (Doc. 33). The Court addresses each in turn.

A. Qualification

      Experts may be qualified in various manners, through knowledge, skill,

experience, training, or education. Frazier, 387 F.3d at 1260–61. Any of these

factors alone may provide a sufficient foundation for expert testimony. Fed. R.

Evid. 702 advisory committee’s note to 2000 amendment. “An expert is not

necessarily unqualified simply because [his] experience does not precisely

match the matter at hand.” Furmanite Am., Inc. v. T.D. Williamson, Inc., 506

F. Supp. 2d 1126, 1129 (M.D. Fla. 2007) (citing Maiz v. Virani, 253 F.3d 641,

665 (11th Cir. 2001)).




                                         3
Case 2:19-cv-00881-SPC-NPM Document 56 Filed 06/02/21 Page 4 of 9 PageID 1090




      Here, Walmart puts forward several reasons why it believes Gill is

unqualified. The Court does not find them persuasive. First, Walmart argues

that Gill does not have a postgraduate education. But a bachelor’s in slip and

falls isn’t necessary. See Daubert, 509 U.S. 579; see also Fed. R. Evid. 702.

Education can provide a sufficient foundation for expert testimony, but it is not

dispositive on qualification. Frazier, 387 F.3d at 1260–61 (citing Fed. R. Evid.

702). So Gill’s lack of a degree does not render him unqualified.

      Second, Walmart contends Gill has no professional licenses relevant to

this case. Not so. Gill has professional certifications from the National Safety

Council, the National Floor Safety Institute, the University of North Texas

Department of Engineering Technology, and the Walkway Management

Group. He is certified to use a device measuring slip resistance. And Gill

serves on ASTM subcommittees for traction and walkway surfaces.

      Third, Walmart claims most of Gill’s professional training is irrelevant

to his investigation here.   Again, the Court disagrees.      Gill has received

professional training from the American Society for Safety Professionals, the

Tile Council of America, and the organizations listed above, which included

training on VCT surfaces. Such training is relevant to the issue at hand.

      Gill also has ample experience with slip and fall cases. Gill has been

working in the field of slip and fall accidents for at least five years. He has




                                       4
Case 2:19-cv-00881-SPC-NPM Document 56 Filed 06/02/21 Page 5 of 9 PageID 1091




been retained as a slip-and-fall expert about forty times within the last five

years, including once by Walmart. Walmart cannot have it both ways.

      In short, Gill is qualified. So the Court turns to the next prong.

B. Reliability

      In determining reliability, district courts generally consider:

      (1) whether the expert’s theory can be and has been tested; (2)
      whether the theory has been subjected to peer review and
      publication; (3) the known or potential rate of error of the
      particular scientific technique; and (4) whether the technique is
      generally accepted in the scientific community.

McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002).

These factors are “illustrative, not exhaustive,” and sometimes others may be

more useful. Frazier, F.3d at 1262. Though use and importance of the factors

are case-by-case questions, what is constant is the requirement that the judge,

as gatekeeper, ensures an expert’s testimony “rests on a reliable foundation”

before it is admitted at trial. Id. at 1261 (quoting Daubert, 509 U.S. at 597).

It is not the role of the district court to make determinations as to the

persuasiveness of the proposed evidence; rather, the inquiry focuses on the

methodology the proposed expert used in reaching his conclusions. Quiet Tech,

326 F.3d at 1341.

      Walmart attacks Gill’s testimony for lack of foundation because he

neither knew there was water on the ground nor conducted tests. This is

misplaced. The record is full of facts on which Gill could rely to testify that, if




                                        5
Case 2:19-cv-00881-SPC-NPM Document 56 Filed 06/02/21 Page 6 of 9 PageID 1092




wet, the flooring was unsafe. If Walmart challenges whether there was water

on the ground—which it seemed to admit at summary judgment—Gill could

testify (based on his expertise regarding coefficient of friction (“COF”) and VCT

flooring, along with record facts) there was liquid on the ground. Williams v.

Illinois, 567 U.S. 50, 67 (2012); see Fed. R. Evid. 703. To be sure, it is the role

of the jury to determine whether there was in fact water on the floor. But Gill

has an adequate factual basis to testify on the matter.

       What’s more, the argument on lack of testing falls flat. While Gill did

not perform a COF test, he could still testify about general properties of VCT

flooring and perhaps a probable COF based on other data (provided it were

admissible).        See    Galarza     v.   Carnival      Corp,    No.    15-24380-CIV-

ALTONAGA/O’Sullivan, 2016 WL 7507883, at *3-4 (S.D. Fla. Aug. 8, 2016).

Simply put, Gill’s failure to test the floor’s COF does not call his reliability into

doubt. 3 Having concluded the testimony is reliable, the Court moves onto the

last prong.

C. Helpfulness

       Expert testimony is helpful “if it offers something ‘beyond the

understanding and experience of the average citizen.’” Frazier, 387 F.3d at


3 The Court will not address the parties’ dispute over Walmart refusing an inspection.
Ballesteros did not move to extend the deadline for expert disclosures. Nor did he move to
compel an inspection. What’s more, Walmart did not move to exclude testimony based on
Gill’s inspection. While Walmart addressed that in its reply brief, that is not the place to
make new argument. If necessary, the parties can address this through a motion in limine.




                                             6
Case 2:19-cv-00881-SPC-NPM Document 56 Filed 06/02/21 Page 7 of 9 PageID 1093




1262 (quoting United States v. Rouco, 765 F.3d 983, 995 (11th Cir. 1985)). If

proffered expert testimony “offers nothing more than what lawyers . . . can

argue in closing arguments,” it will not help the trier of fact. Id. at 1262–63.

Helpfulness goes mostly to relevance. Quiet Tech, 326 F.3d at 1347. Expert

testimony must “relate to an[] issue in the case.” Id. (quoting Daubert, 509

U.S. at 591). Proffered expert testimony must also be “sufficiently tied to the

facts of the case that it will aid the jury in resolving a factual dispute.” Id.

(quoting Daubert, 509 U.S. at 591).          This consideration has been “aptly

described . . . as one of ‘fit.’” Id. (quoting Daubert, 509 U.S. at 591).

      Walmart contends that Gill’s opinions are not helpful because they are

“not based on any facts or evidence.” (Doc. 33 at 12). Yet, as previously

discussed, there is an adequate factual basis supporting Gill’s testimony. So

Walmart’s claim that Gill’s opinions rest on assumptions not supported by

record evidence has no merit. There is evidence, apart from Gill’s opinion, of

the existence of the facts necessary to support the contention that water was

on the floor: Ballesteros’ testimony; the Walmart employee guarding the

alleged spill area and notifying another associate to clean it up; and the use of

a higher-absorbent mop in the alleged spill area.

      Gill’s testimony is relevant to the issue of whether VCT flooring is

unreasonably slippery when wet. It is not, as Walmart claims, “nothing more

than asserting that floors can become slippery when wet”; something that is




                                         7
Case 2:19-cv-00881-SPC-NPM Document 56 Filed 06/02/21 Page 8 of 9 PageID 1094




“not beyond the common understanding of the jury.” (Doc. 33 at 13). The

nature of Gill’s proposed testimony is twofold. First, it is based on the theory

that there was water on the floor, which depends on sufficient facts. Second,

its substance is that VCT flooring of the type used by Walmart has a low COF,

meaning slips are more susceptible to turning into falls, and that the way

Ballesteros’ foot slid and transitioned into a fall consistent with that theory.

Gill’s proposed testimony would help the jury on both bases. He has specialized

knowledge of water’ effect on the COF of VCT flooring. This is outside the

knowledge of a layperson. And while juries might understand slipping without

explanation, they would not know how the COF factored into Ballesteros’ fall.

      Walmart says Ballesteros failed to address this prong. It is mistaken.

Ballesteros cites two binding cases for the proposition that COF testimony is

helpful in a slip-and-fall case. Sorrels v. NCL (Bah.) Ltd., 796 F.3d 1275, 1281-

82 (11th Cir. 2015); Rosenfeld v. Oceania Cruises, Inc., 654 F.3d 1190, 1193-94

(11th Cir. 2011). The Court agrees.

      At bottom, Walmart attacks the weight and credibility of Gill’s

testimony. But those matters are left for cross examination, not a Daubert

motion. E.g., Moore v. Intuitive Surgical, Inc., 995 F.3d 839, 850 (11th Cir.

2021).

      Accordingly, it is now

      ORDERED:




                                       8
Case 2:19-cv-00881-SPC-NPM Document 56 Filed 06/02/21 Page 9 of 9 PageID 1095




      Defendant’s Daubert Motion to Preclude the Testimony and Opinions of

Plaintiff’s Expert, David M. Gill (Doc. 33) is DENIED.

      DONE and ORDERED in Fort Myers, Florida on June 1, 2021.




Copies: All Parties of Record




                                      9
